Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the above entitled appeal for reappraisement is limited to the merchandise shipped by Hasegawa Shoten Go., Shimamura Shoten Co., and Euchikawa Co. Ltd., from Japan.
2. That the said merchandise was withdrawn from Customs warehouse for consumption on or about March 4,1958 and was appraised under Section 402(b) of the Simplification Act of 1956, Public Law 927, 84th Congress, 2d Session, said merchandise not being identified in the Einal List published in T.D. 54521.
3. That at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the unit invoice values plus packing.
4. That the above entitled appeal for reappraisement as heretofore limited, is submitted on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise shipped from Japan by Hasegawa Shoten Co., Shimamura Shoten Co., and Fuchikawa Co., Ltd., is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by T.D. 54165, and hold that such statutory value therefor is the miit invoice values, plus packing.
As to any other items of merchandise included in the shipment covered by this appeal for reappraisement, the appraised values are affirmed.
Judgment will be rendered accordingly.